Rombauee, P. J.
-The defendant was convicted upon an information filed against him by the prosecuting attorney of the offense of keeping a common gaming house contrary to the provisions of section 3811, Revised Statutes, 1889. He appeals but assigns ho errors. We have examined the information, evidence and instructions to determine whether the conviction is warranted by the record, and find that it is. We held in State v. Wilkson, 36 Mo. App. 373, that, under the law as it then stood, it was necessary that the information, when filed before a justice of the peace, should show that it was based on the personal knowledge of the prosecuting attorney or on the oath of some other person who had personal knowledge of the offense. The law has since been amended so as to dispense with that allegation in the information. R. S. 1889, sec. 4329. The information in this case was filed after that law took effect, and is formally sufficient.
Section 3817, Revised Statutes, 1889, defines the word keeper of a gaming house. Gauged by that section the evidence was ample to convict the defendant of the offense. The instructions of the court covered the entire case and are unobjectionable. The judgment is affirmed.
All the judges concur. •